Case 1:19-cv-00347-HG-KJM Document 39 Filed 05/29/20 Page 1 of 2   PageID #: 358


                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 Janet Howell,                  )          Civil No. 19-00347 HG-KJM
                                )
           Plaintiff,           )
                                )
      vs.                       )
                                )
 BMW Germany; BMW NHTSA WI;     )
 Pentagon Car Sales; BMW HI;    )
 Natex for Amsto; TK Holdings )
 Inc.; Eliza Amoguis; Legal     )
 Shield; Ben Martin; Benson     )
 Law Firm; Atty Sloan; Sneider )
 Corporation; The Rickel Law    )
 Firm, P.C.,                    )
                                )
           Defendants.          )
                                )
                                )
  _____________________________ )


  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
         DISMISS CASE FOR FAILURE TO PROSECUTE (ECF No. 29)

       Findings and Recommendation were filed on May 7, 2020, and

 served on Plaintiff on May 8, 2020.        The deadline to file

 objections to the Findings and Recommendation was May 26, 2020.

 On May 26, 2020, Plaintiff filed two documents.          One document is

 titled “MOTION/ACTION: TO RE-APPEAL...”         (ECF No. 33).     The other

 document is titled “MOTION/ACTION: IF POSSIBLE TO RE-SCHEDULE THE

 RULE 16 CONFERENCE...”      (ECF No. 35).     Both filings are largely

 indecipherable and neither raise issues relevant to the Court’s

 ruling on Magistrate Judge Mansfield’s Findings and

 Recommendation.

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

 the Findings and Recommendation To Dismiss Case For Failure to

                                      1
Case 1:19-cv-00347-HG-KJM Document 39 Filed 05/29/20 Page 2 of 2   PageID #: 359


 Prosecute are adopted as the opinion and order of this Court and

 the case is DISMISSED without prejudice.

       IT IS SO ORDERED.

       DATED: May 29, 2020, Honolulu, Hawaii.




 Janet Howell v. BMW Germany; BMW NHTSA WI; Pentagon Car Sales;
 BMW HI; Natex for Amsto; TK Holdings Inc.; Eliza Amoguis; Legal
 Shield; Ben Martin; Benson Law Firm; Atty Sloan; Sneider
 Corporation; The Rickel Law Firm, P.C.; Civil No. 19-00347 HG-
 KJM; ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
 RECOMMENDATION TO DISMISS CASE FOR FAILURE TO PROSECUTE (ECF No.
 29)
                                 2
